Name: Commission Regulation (EEC) No 1561/90 of 7 June 1990 amending Regulation (EEC) No 3540/85 laying down detailed rules for the application of the special measures for peas, field beans and sweet lupins
 Type: Regulation
 Subject Matter: executive power and public service;  food technology;  plant product;  trade;  distributive trades
 Date Published: nan

 12. 6. 90 Official Journal of the European Communities No L 148 /9 COMMISSION REGULATION (EEC) No 1561/90 of 7 June 1990 amending Regulation (EEC) No 3540/85 laying down detalied rules for the application of the special measures for peas , field beans and sweet lupins should be permitted in order to identify products not eligible for aid ; whereas provision should be made to avoid the imposition of penalties where there is a genuine case of inadvertent cross-contamination by a tracer agent of products otherwise eligible for the payment of the aid ; Whereas imported products should be subject to control to ensure that they do not enter the aid system ; whereas the system of administrative control of imported products should be reinforced ; i Whereas it is therefore necessary to amend Commission Regulation (EEC) No 3540/85 (4), as last amended by Regulation (EEC) No 3870/88(0 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Mangement Commitee for Dried Fodder, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas, field beans and sweet lupins ('), as last amended by Regu ­ lation (EEC) No 1 104/88 (2), and in particular Article 3 (7) thereof, Whereas Council Regulation (EEC) No 1789/89 of 19 June 1989 amending Regulation (EEC) No 2036/82 adop ­ ting general rules concerning specific measures for peas, field beans and sweet lupins (3) provides for the streng ­ thening and simplification of controls ; whereas one effect of the amendments is to introduce arrangements for the approval of first buyers which would make possible the abolition of certain administrative documents such as the declaration of delivery and the certificate of purchase at the minimum price ; Whereas the immediate introduction of the approval arrangements and the corresponding abolition of the said documents would produce excessive changes in adminis ­ trative procedures ; whereas it is appropriate in the short term to maintain existing procedures until a new system fully respecting the Council guidelines is devised ; Whereas the payment of aid must be reserved for products of Community origin for which the minimum price has been paid to the producer ; whereas this require ­ ment is the principal characteristic of the system of aid for peas, field beans and sweet lupins ; whereas important budgetary considerations are involved ; whereas therefore a rigorous control of first buyers and end-users is neces ­ sary ; whereas a minimum level of control between the first buyerand end-user should be specified ; whereas the control arrangements operated by the Member States should encompass a minimum number of unannounced checks ; Whereas members of an approved organization should be permitted to market part of their produce under condi ­ tions to be laid down ; Whereas only eligible products should benefit from aid ; whereas to this end tracer-marking by a suitable agent Article 1 Regulation (EEC) No 3540/85 is hereby amended as follows : 1 . In the second subparagraph of Article 2 (2), the reference to 'Article 9 (a)' is replaced by 'the first indent of Article 9 (a)'. 2. Article 3 is amended as follows :  paragraph 1 is replaced by the following : 'For each delivery of peas, field beans or sweet lupins received from producers, all first buyers shall lodge a delivery declaration with the compe ­ tent agency appointed by the producer Member State .',  In paragraph 4, 'Without prejudice to Article 6 (6)' is replaced by 'Where Article 6a (2) applied'. 3 . The following Article 4a is inserted : 'Article 4a The competent agency of the Member State shall notify the first buyer of the obligation to pay the (') OJ No L 162, 12. 6. 1982, p. 28 . (J) OJ No L 110, 29. 4. 1988 , p. 16 . 0 OJ No L 176, 23. 6. 1989, p. 11 . (&lt;) OJ No L 342, 19. 12. 1985, p. 1 . Is) OJ No L 345, 14. 12. 1988, p. 21 . No L 148/ 10 Official Journal of the European Communities 12 . 6 . 90 the official languages of the Community and in accordance with the instructions given therein . A Member State receiving such a request shall , in good time, reply to the Member State which made it, giving the results of the checks requested. That reply shall be given on the back of the document sent by the Member State that made the request, and shall comply with the instructions given therein . 6. Member States shall communicate to the Commission the names and addresses of the bodies responsible for giving and receiving the request referred to in paragraph 5, and the Commission shall immediately inform the other Member States thereof.' 5 . Article 6 is amended as follows :  paragraph 1 is replaced by the following : 'At the request of the first buyer, and after having carried out the necessary checks, in particular verification of the delivery declarations and fulfil ­ ment of the minimum price requirements, the competent agency of the producer Member State shall issue a certificate of purchase at the minimum price .',  paragraph 6 is deleted. 6. The following Article 6a is inserted : 'Article 6a 1 . With regard to sweet lupins, in order to ensure that the maximum content of 5 % of bitter grains as laid down in Article 3 (6) of Regulation (EEC) No 2036/82 is not exceeded, the number of bitter grains in each batch shall, before the sweet lupins are used, be determined at the premises of the approved user by means of the test described in Annex IV. 2. However, notwithstanding paragraph 1 , compli ­ ance with the maximum content requirement of 5 % of bitter grains is presumed in Member States in which first buyers purchase only lupins harvested in the Community and grown seed containing less than 3 % bitter grains approved for sale in the Member State concerned in accordance with Council Directive 66/401 /EEC of 14 June 1966 on the marketing of fodder plant seed ('). For inspection purposes, the first buyer must keep at the disposal of the competent agency of the Member State the document or documents certifying the characteristics of the seed with regard to the require ­ ments referred to in the first subparagraph, such documents being countersigned by the producer who has sold the sweet lupins. producer in respect of the quantities concerned an amount equal to twice the difference between the minimum price and the price actually paid if it esta ­ blishes that the first buyer concerned has not paid at least the minimum price.' 4 . Article 5 is replaced by the following : 'Article 5 1 . The competent agencies of the Member States shall check the accuracy of the documents, particu ­ larly stock records and financial accounts, on the spot at the premises of the first buyer. They shall in particular check :  the delivery declarations and in particular that the price paid to the producer is at least equal to the minimum price payable in accordance with Article 2,  that the stocks stored in the warehouses corres ­ pond to the stocks entered in the accounts,  in case of doubt, the contracts concluded between producers and first buyers,  in the case of sweet lupins, that, in the Member States where Article 6a (2) is applied, the quantity of seed used corresponds to the quantity actually delivered, that the variety is eligible and that the bitter grain content complies with requirements. 2 . The checks provided for in paragraph 1 , which may extend upstream and downstream of the first buyer, must be carried out on at least 10 % of first buyers in each marketing year. The above percentage shall apply separately to the checks relating to sweet lupins on the one hand and to all the other checks on the other. 3 . At least 25 % of the checks on first buyers must be carried out without prior notification . 4. In cases of significant irregularities affecting 10 % or more of the first buyers checked, Member States shall communicate such information to the Commission without delay and inform it of the measures taken . 5 . Under the system of mutual assistance referred to in Article 14 (3) of Regulation (EEC) No 2036/82, where a Member State is unable to carry out certain of the checks referred to in paragraph 1 , in particular because a producer is not established in that Member State, it shall request the Member State in which the first buyer is established to carry out the checks in its place. The request referred to in the previous subparagraph shall be drawn up on a document similar to the specimen given in Annex VII, in typescript, in one of (') OJ No 125, 11 . 7 . 1966, p. 2298/66.' 7. In Article 7 (4) the third subparagraph is replaced by the following : 12. 6 . 90 Official Journal of the European Communities No L 148/ 11 to the uses referred to in the first indent of Article 9 (a) and the second indent of Article 9 (b) shall keep a permanent inventory of the raw materials other than peas, field beans and sweet lupins that they use.' 'The number shall be preceded by the following letters according to the country of issue of the docu ­ ment : BE for Belgium, DE for Germany, DK for Denmark, EL for Greece, ES for Spain , FR for France, IRE for Ireland, IT for Italy, LU for Luxembourg, NL for the Netherlands, PT for Portugal and UK for the United Kingdom. 10. In Article 17 (6), 'Article 9 (b) is replaced by 'the first and second indents of Article 9 (b)\ 11 . Article 20 ( 1 ) (a) is replaced by the following : '(a) include at least 30 producers of peas, field beans or sweet lupins having sufficient livestock to use the quantities produced and undertaking, save where otherwise provided in Article 23a, to use the products concerned only for feeding their own livestock or that of other members of the body 8 . Article 9 is replaced by the following : 'Article 9 1 . For the purposes of Article 5 (2) of Regulation (EEC) No 2036/82, products shall be considererd actually to have been used if, respectively in accor ­ dance with points (a) and (b) of the said provision, they : (a)  have been incorporated together with one or more other products into animal feedingstuffs after being crushed or milled and, possibily, toasted or processed into flakes, or  have been processed with a view to the production of protein concentrates, 12. In Article 21 , the first paragraph is replaced by the following : 'For the purposes of Article 7 of Regula ­ tion (EEC) No 2036/82, processing by an approved body shall mean operations involving :  milling or similar processes constituting irrever ­ sible processing,  marketing by one of the methods set out in Annex III taking place on the premises of the said body.' (b)  are available for sale after having been put up 13. Article 22 is amended as follows :  the last indent of paragraph 3 is deleted,  the following paragraph is added : '4. With regard to sweet lupins, in order to ensure that the maximum content of 5 % of bitter grains is not exceeded, Article 6a shall apply mutatis mutandis, to the approved body. Where Article 6a (2) applies, the register referred to in paragraph 3 of this Article shall also include, for members planting lupins, copies of invoices for purchases of seed, stating the variety and quantity. Where the variety is not given on the invoice, it must be entered in the register.' in mew packages of 12,5 kilograms or less, provided that they contain no more 0,50 % of impurities and no more than 3 % of broken or damaged seed of the same species, or  are available for sale after having been mixed with a least three other species of seed and put up in new packages of 25 kilograms or less, provided that they contain no more than 0,50 % of inorganic matter and no more than 3 % of broken or damaged peas or field beans, or  have been processed by one or more of the following methods with a view to their use for human consumption :  skinning and, possibly, separation of the cotyledons,  skinning and milling with a view to the preparation of flour,  soaking in water and packaging, with the liquid in hermetically sealed packages,  toasting, precooking or cooking and, where appropriate, milling and drying.' 14. Article 23 (3) is replaced by the following : '3 . The competent agency of the Member States shall check that the quantity indicated in the proces ­ sing declaration corresponds to that actually processed and, in the case of lupins, where Article 6a (2) applies, that the quantities of seed bought corres ­ pond to the quantities delivered, and that the variety is eligible.' 9 . In Article 11 (2), the second subparagraph is replaced by the following : 'Undertakings which have recourse No L 148/ 12 Official Journal of the European Communities 12. 6 . 90 which the approved users have applied for aid were actually produced in this Community.' 18 . In Article 30 , paragraph 2 is replaced by the follo ­ wing : 'Paragraph 1 shall not apply to the products referred to in the first and second indents and the first sub-in ­ dent of the third indent of Article 9 (b) if they have not been the subject of a certificate of purchase at the minimum price or if the said certificate has already been submitted to the competent agency in accor ­ dance with Article 28 (2).' 19 . Article 31 is replaced by the following : 'Article 31 1 . The Member Sates shall set up a customs control system, or an administrative control system offering equivalent guarantees, which shall be appa ­ lied from the time when products as referred to in Article 1 of Regulation (EEC) No 1431 /82 are put into free circulation in the Community until those products :  have been actually used without having benefited from aid, or  have been exported outside the customs territory of the Community. 2. The condition for lifting the control system referred to in paragraph 1 shall be production of proof, in respect of at least 98 % of the quantity imported, that :  the products have beeen received by an underta ­ king committing itself to actually using them, either in accordance with the provisions of Article 9 without benefiting from the aid, or otherwise in such a way that they are put into a condition precluding them from benefiting from the aid. In such case, products entering the undertaking may not leave it unprocessed, except in cases of force majeure and after the Member Sate has been duly notified, or  the products have been exported outside the customs territory of the Community. Proof of compliance with the condition shall be furnished within 1 5 months from the month follo ­ wing that in which the controls were applied to the products. 3 . The Member States shall set up a system of checks on users of imported peas, field beans and sweet lupins guaranteeing that these products do not benefit from the aid. This system of checks shall cover all operations to which the products in question are subjected, from the moment they are received in the undertaking until they are used. 1 5 . The following Article 23a is inserted : 'Article 23a 1 . Notwithstanding Articles 20, 21 , 22 and 23 , and provided that the quantity referred to in Article 20 " ( 1 ) (b) is processed, producers who are members of an approved body may market part of their produce unprocessed independently of the body. 2. Where this is the case : (a) the minimum quantity to de delivered by each producer concerned for use by the approved body shall be agreed in writing between the producer and the body before the beginning of each marketing year ; (b) the remaining quantities produced may be marketed by each producer provided that the rele ­ vant provisions of this Regulation , in particular as regards the minimum price to be paid and the sale to first buyers, are complied with.' 1 6 . Article 28 is hereby amended as follows :  paragraph 1 is replaced by the following : ' 1 . The aid to be granted in accordance with Article 6 of Regulation (EEC) No 2036/82 shall be paid only for peas, field beans and sweet lupins which are of sound, genuine and merchantable quality. The aid shall be paid in respect of the checked weight of the product as adjusted, by the method laid down in Annex I. Except where otherwise provided in the second indent of Article 21 , aid shall not be granted in respect of batches of products which contain any traces of products which have been treated for marking in accordance with one of the methods set out in Annex III . However, this provision shall not apply where it is shown by the beneficiary during an exhaustive check by the competent agency that the presence of minimal traces is due to force majeure.'  the last indent of the first subparagraph of para ­ graph 2 is replaced by the following : '  in the case of use as referred to in the third sub-indent of the third indent of Article 9 (b), the product has been put up in packages bearing labelling stating the type of proces ­ sing which it has undergone.' 17. The following Article 28a is inserted : 'Article 28a Member States shall , particularly in cases of doubt, carry out sample checks to ensure that the quantities of peas, field beans and sweet lupins in respect of 12. 6 . 90 Official Journal of the European Communities No L 148/ 13 autrement, sans bÃ ©nÃ ©ficier de 1 aide, ou Ã Ã ªtre exportÃ © vers les pays tiers  Destinato ad essere ricevuto da un impresa per un'utilizzazione conforme all'articolo 9 del regola ­ mento (CEE) n. 3540/85 o, eventualmente, per altra utilizzazione, senza il beneficio dell'aiuto, oppure destinato all'esportazione verso paesi terzi  Bestemd om door een onderneming in ontvangst te worden genomen voor gebruik overeenkomstig artikel 9 van Verordening (EEG) nr. 3540/85 dan wel eventueel voor een ander gebruik, zonder toekenning van dÃ © steun, of om naar derde landen te worden uitgevoerd This system shall also guarantee that products do not leave the undertaking unprocessed except in cases of force majeure. In the latter case, the competent agency of the Member State shall check the removal of the products on the spot. 4. Products which have been used in one of the ways listed in Article 9 shall not be subject to the system referred to in paragraphs 1 and 2.' 20 . Article 31a is replaced by the following : 'Article 31a 1 . In the case of intra-Community trade in the products subject to control pursuant to Article 31 the proof that the products have been received or exported outside the customs territory of the Community shall be furnished by the production of the T 5 control copy issued and used in accordance with Commission Regulation (EEC) No 2823/87 (') and this Article . Section 104 shall be completed by putting a cross against either the preprinted words 'Other (specify)' and adding one of the following :  Destinado a ser recebido por uma empresa para utilizaÃ §Ã £o, quer em conformidade com o artigo 9? do Regulamento (CEE) n ° 3540/85 quer, se for caso disso, de outro modo, sem beneficiar da ajuda ou a ser exportado para paÃ ­ses terceiros. Section 106 shall be completed by one of the following :  Productos importados  IndfÃ ¸rte produkter  EingefÃ ¼hrte Erzeugnisse  Ã Ã ¹Ã Ã ±Ã ³Ã Ã ¼Ã µÃ ½Ã ± ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ±  Imported products  Produits importes Prodotti importati  Destinado a ser recibido por una empresa para su utilizaciÃ ³n ya sea conforme al artÃ ­culo 9 del Reglamente (CEE) nr. 3540/85, ya sea de otro modo sin beneficiarse de la ayuda, o a ser expor ­ tado hacia terceros paÃ ­ses  Ingevoerde produkten  Produtos importados . Section 107 shall be completed by one of the following :  Regiamente (CEE) n ° 3540/85, articulo 31 bis  Bestemt til ankomst til en virksomhed med henblik pÃ ¥ anvendelse enten i overensstemmelse med artikel 9 i forordning (EÃF) nr. 3540/85 eller eventuelt pÃ ¥ anden mÃ ¥de, uden at der udbetales stÃ ¸tte, eller bestemt til udfÃ ¸rsel tir tredjelande  Forordning (EÃF) Nr. 3540/85, artikel 31 A  Verordnung (EWG) Nr. 3540/85, Artikel 31a  Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (EOK) Ã ±Ã Ã ¹Ã ¸. 3540/85 , Ã ¬Ã Ã ¸Ã Ã ¿ 31Ã ±  Regulation (EEC) No 3540/85, Article 31a  Zum Eingang bei einem Unternehmen und zur Verwendung entweder gemÃ ¤Ã  Artikel 9 der Verordnung (EWG) Nr. 3540/85 oder gegebenen ­ falls auf andere Weise und ohne GewÃ ¤hrung der Beihilfe oder zur Ausfuhr nach DrittlÃ ¤ndern bestimmt  RÃ ¨glement (CEE) n0 3540/85 article 31 bis  Regolamento (CEE) n . 3540/85, articolo 31 bis  Verordening (EEG) nr. 3540/85, artikel 31 bis  Regulamento (CEE) n? 3540/85, artigo 31 ?A.  Ã Ã Ã ¿Ã ¿Ã Ã ¯Ã ¶Ã µÃ Ã ±Ã ¹ Ã ³Ã ¹Ã ± ÃÃ ±Ã Ã ±Ã »Ã ±Ã ²Ã ® Ã ±ÃÃ  Ã µÃÃ ¹Ã Ã µÃ ¯Ã Ã ·Ã Ã ·ÃÃ Ã ¿Ã  Ã Ã Ã ·Ã Ã ¹Ã ¼Ã ¿ÃÃ ¿Ã ¯Ã ·Ã Ã ·, Ã µÃ ¯Ã Ã µ Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã Ã ¿ Ã ¬Ã Ã ¸Ã Ã ¿ 9 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã ÃÃ ) Ã ±Ã Ã ¹Ã ¸. 3540/85 Ã µÃ ¯Ã Ã µ, Ã ºÃ ±Ã Ã ¬ ÃÃ µÃ Ã ¯ÃÃ Ã Ã Ã · Ã ¼Ã µ Ã ¬Ã »Ã »Ã ¿Ã ½ Ã Ã Ã ÃÃ ¿, Ã Ã Ã Ã ¯Ã  Ã ½Ã ± Ã Ã Ã ³Ã Ã ¬Ã ½Ã µÃ ¹ Ã µÃ ½Ã ¹Ã Ã Ã Ã Ã µÃ Ã , Ã ® Ã ³Ã ¹Ã ± Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã ® ÃÃ Ã ¿Ã  Ã Ã Ã ¯Ã Ã µÃ  Ã Ã Ã Ã µÃ  2. The primary requirement referred to in Article 20 of Regulation (EEC) No 2220/85 shall be the production of the original of the T 5 control copy in question, completed in accordance with paragraph 1 for a quantity which is equal to at least 98 % of the quantity indicated in section 103 of the control copy. Proof of compliance with the primary requirement shall be furnished within 15 months at the latest from the month following that in which is security was lodged.  To be received by an undertaking for actual use using one of the processes referred to in Article 9 of Regulation (EEC) No 3540/85 or otherwise, as the case may be, without benefiting from aid, or to be exported to third countries  Destine a etre rÃ ©ceptionne par une entreprise pour utilisation soit conformÃ ©ment Ã l'article 9 du rÃ ¨glement (CEE) n0 3540/85, soit le cas Ã ©chÃ ©ant (') OJ No L 270, 23 . 9 . 1987, p. 1 .' No L 148/ 14 Official Journal of the European Communities 12. 6. 90  Cosechado en . . . (Nombre del Estado miembro)  HÃ ¸stet I . . . (Navnet pa medlemsstaten)  Geerntet in . . . (Name des Mitgliedstaats)  Ã £Ã Ã ³Ã ºÃ ¿Ã ¼Ã ¹Ã Ã ¸Ã ­Ã ½Ã Ã ± ...( Ã Ã ½Ã ¿Ã ¼Ã ± Ã Ã ¿Ã Ã ºÃ Ã ¬Ã Ã ¿Ã Ã  Ã ¼Ã ­Ã »Ã ¿Ã Ã ) 21 . The following Article is inserted : 'Article 31b 1 . Whereas peas, field beans or sweet lupins eligible for aid are the subject of trade between Member States, a T 5 control copy shall be drawn up in the Member States where the products have been harvested and used in accordance with Regulation (EEC) No 2823/87 and this Article . Section 104 shall be completed by putting a cross against the preprinted words 'Other (specify)' and adding one of the following :  Harvested in . . . (Name of the Member State)  RÃ ©coltÃ © en . . . (nom de l'Ã tat membre)  Raccolto in . . . (Nome dello Stato membro)  Geoogst in . . . (Naam van Je Lid-Staat)  Colhido em . . . (Nome do Estado-Membro) Section 107 shall be completed by one of the follo ­ wing :  Reglamento (CEE) n ° 3540/85, ArtÃ ­culo 31 ter  Destinado a ser objeto de una declaraciÃ ³n de recepciÃ ³n para ser utilizado con arreglo al apar ­ tado 3 del artÃ ­culo 1 6 del Reglamento (CEE) n ° 3540/85 o a ser exportado hacia terceros paÃ ­ses  Forordning (EÃF) nr. 3540/85, artikel 31b  Verordnung (EWG) Nr. 3540/85, Artikel 31b  Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (EOK) Ã ±Ã Ã ¹Ã ¸. 3540/85 , Ã ¬Ã Ã ¸Ã Ã ¿ 3 1 Ã ²  Bestemt til angivelse i en erklÃ ¦ring om ankomst med henblik pÃ ¥ anvendelse efter artikel 1 6, stk. 3, i forordning (EÃF) nr. 3540/85 eller bestemt til udfÃ ¸rsel til tredjelande  Regulation (EEC) No 3540/85, Article 31b  RÃ ¨glement (CEE) n0 3540/85, article 31 ter  Regolamento (CEE) n. 3540/85, articolo 31 ter  Zur Verwendung gemÃ ¤Ã  Artikel 16 Absatz 3 der Verordnung (EWG) Nr. 3540/85 in eine Eingang ­ serklÃ ¤rung einzutragen oder zur Ausfuhr nach DrittlÃ ¤ndern  Verordening (EEG) nr. 3540/85, artikel 31 ter  Regulamento (CEE) n? 3540/85, artigo 31 ? B.  Ã Ã Ã ¿Ã ¿Ã Ã ¹Ã ¶Ã Ã ¼Ã µÃ ½Ã ¿ Ã ½Ã ± Ã ±ÃÃ ¿Ã Ã µÃ »Ã ­Ã Ã µÃ ¹ Ã ±Ã ½Ã Ã ¹Ã ºÃ µÃ ¯Ã ¼Ã µÃ ½Ã ¿ Ã ´Ã ®Ã »Ã Ã Ã ·Ã  Ã ±ÃÃ ¿Ã ´Ã ¿Ã Ã ®Ã  Ã ³Ã ¹Ã ± Ã ½Ã ± Ã Ã Ã ·Ã Ã ¹Ã ¼Ã ¿ÃÃ ¿Ã ¹Ã ·Ã ¸Ã µÃ ¯ Ã ºÃ ±Ã Ã ¬ Ã Ã ·Ã ½ Ã ­Ã ½Ã ½Ã ¿Ã ¹Ã ± Ã Ã ¿Ã Ã ¬Ã Ã ¸Ã Ã ¿Ã 16 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  3 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 3540/85 Ã ® Ã ³Ã ¹Ã ± Ã ½Ã ± Ã µÃ ¾Ã ±Ã Ã ¸Ã µÃ ¯ ÃÃ Ã ¿Ã  Ã Ã Ã ¯Ã Ã µÃ  Ã Ã Ã Ã µÃ   To be the subject of a declaration of products received to be used as defined in Article 16 (3) of Regulation (EEC) No 3540/85 or to be exported to third countries  Destine Ã faire l'objet d une dÃ ©claration de rÃ ©cep ­ tion pour Ã ªtre utilisÃ © au sens de l'article 1 6 para ­ graphe 3 du rÃ ¨glement (CEE) n ° 3540/85 ou Ã Ã ªtre exportÃ © vers les pays tiers Section 'J on the back of the T 5 control copy, in addition to an indication that the product has been received at the destination stated on the front, must also include, under 'Remarks', details of the declara ­ tion of receipt of products received referred to in Article 16 (3) relating to the products. 2. Authorities which have checked the destination of products traded within the Community shall , if necessary for the purposes of granting the final aid, send a single-page copy or photocopy of the T 5 control copy to the agency responsible for granting the aid. 3 . The primary requirement referred to in Article 20 of Regulation (EEC) No 2220/85 shall be the furnishing of evidence that the obligation to assign to the products in question one of the destinations referred to in paragraph 1 has been fulfilled. This evidence may be given only by producing the original of the control T 5 copy in question, completed in accordance with paragraph 1 , for a quantity which is equal to at least 98 % of the quantity indicated in section 103 of the control copy. Where the primary requirement is met for a quantity which exceeds by more than 2 % the quantity indi ­ cated in section 103 of the control copy, the addi ­ tional quantity shall be treated as being imported from third countries . Proof of compliance with the primary requirement shall be furnished within 15 months at the latest from the month following that in which the security was lodged.'  Destinato ad essere oggetto di una dichiarazione di ricevimento ai fini di un'utilizzazione a norma dell'articolo 16, paragrafo 3 del Regolamento (CEE) n. 3540/85, oppure destinato all'esporta ­ zione verso paesi terzi  Bestemd om, met het oog op het gebruik ervan, te worden vermeld in een opgave van de binnenge ­ komen hoeveelheden in de zin van artikel 1 6, lid 3, van Verordening (EEG) nr. 3540/85, of te worden uitgevoerd naar derde landen  Destinado a ser objecto de uma declaraÃ §Ã £o de recepÃ §Ã £o, para ser utilizado na acepÃ §Ã £o do n? 3 do artigo 16? do Regulamento (CEE) n? 3540/85, ou a ser exportado para paÃ ­ses terceiros. Section 106 shall be completed by one of the follo ­ wing : 12 . 6. 90 Official Journal of the European Communities No L 148/ 15 22. Article 32 is replaced by the following : 'Article 32 Issue of the T 5 control copy referred to in Articles 31a and 31b, with the exception of that for sweet lupins referred to in Article 31a, shall be subject to the provision of a security of ECU 4 per 100 kilo ­ grams net to guarantee compliance with the obliga ­ tion to assign to the products in question one of the destinations referred to in paragraph 1 of those Articles.' 23 . Annex VII is replaced by the Annex to this Regula ­ tion . It shall apply from 1 July 1990. However :  the provisions in points 1 1 and 1 5 of Article 1 regar ­ ding the approved bodies shall apply from 1 October 1989 in Member States which are in a position to ensure compliance, for the 1989/90 marketing year, with the conditions referred to in particular in Articles 20 ( 1 ) (b) and 23a (2) of Regulation (EEC) No 3540/85,  the certificates of purchase at the minimum price referred to in Article 6 of Regulation (EEC) No 3540/85 issued after the entry into force of this Regu ­ lation shall be valid only until 30 June 1991 , notwith ­ standing the third subparagraph of Article 6 (2) above. The quantities of peas, field beans and sweet lupins indicated in certificates issued before the date of entry into force of this Regulation and valid beyond 30 June 1991 must be subject of the aid application referred to in Article 5 ( 1 ) of Regulation (EEC) No 2036/82, to be submitted in accordance with the detailed rules laid down in Article 28 (2) of Regulation (EEC) No 3540/85, for identification effected before 1 July 1991 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 June 1990 . For the Commission Ray MAC SHARRY Member of the Commission class="page"> 12. 6 . 90 Official Journal of the European Communities No L 148/17 ANNEX 'ANNEX VII EUROPEAN COMMUNITY REQUEST FOR CHECKING In respect of producers of peas, field beans or sweet lupins (Article 5 (5) of Regulation (EEC) No 3S40/85) 1 From (') : 2 To (2) : 3 Concerning the following producers) : 1 . . 2. . 4 By virtue of Article 5 (5) of Regulation (EEC) No 3540/85, we hereby request that you carry out the following checks in respect of the producers) mentioned above and the period from to (*) : Total area under peas, field beans or sweet lupins which has been harvested Production (expressed as weight of the unprocessed product) delivered to the first buyer (^ Moisture content and impurities content of the products delivered Price received per kg of product of the standard quality Other : 5 Done at : (') Name and address of the competent authority of the Member State in which the first buyer is established. (2) Name and address of the competent authority of the Member State in which the producer is established. (3) Name and address of the producers) concerend. (4) Tick the appropriate box and, if necessary, explain the request. 0 Name and address of the first buyer. No L 148/ 18 Official Journal of the European Communities 12. 6 . 90 RESULT OF THE CHECKS REQUESTED 1 Checks that we have carried out ('): Enable us to confirm the following : Total area under field beans or sweet lupins Quantity delivered to the first buyer mentioned overleaf (tonnes) Moisture content Price received Producer Impurities content No 1 No 2 Give riser to the following comments : 2 Enclosures : 3 Done at : on : signed : (') Tick the appropriate box.